Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section I - European Parliament
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/1 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section I  European Parliament (2009/628/EC, Euratom) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2007 (1),  having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (SEC(2008) 2359  C6-0416/2008) (2),  having regard to the report on budgetary and financial management  financial year 2007, Section I  European Parliament (3),  having regard to the Internal Auditors annual report for 2007,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2007, together with the audited institutions replies (4),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (5),  having regard to Articles 272(10) and 275 of the EC Treaty and Article 179a of the Euratom Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Articles 145, 146 and 147 thereof,  having regard to Article 13 of the Internal Rules on the implementation of the European Parliaments budget (7),  having regard to Article 147(1) of the Financial Regulation, which requires each Community institution to take all appropriate steps to act on the observations accompanying the European Parliaments discharge decision,  having regard to its Resolution of 15 March 2006 on the guidelines for the 2007 budget procedure, Sections II, IV, V, VI, VII, VIII(A) and VIII(B) and on the European Parliaments preliminary draft estimates (Section I) for the 2007 budget procedure (8),  having regard to Rules 71 and 74(3) of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0184/2009), A. whereas the Court of Auditors audit states that, as regards administrative expenditure in 2007, all the institutions operated satisfactorily the supervisory and control systems required by the Financial Regulation, and the transactions tested were free from material error (9), B. whereas the Secretary-General certified on 3 June 2008 his reasonable assurance that Parliaments budget has been implemented in accordance with the principles of sound financial management and that the control framework put in place provides the necessary guarantees as to the legality and regularity of the underlying operations, 1. Grants its President discharge in respect of the implementation of the European Parliaments budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 148, 13.6.2008, p. 1. (4) OJ C 286, 10.11.2008, p. 1. (5) OJ C 287, 10.11.2008, p. 111. (6) OJ L 248, 16.9.2002, p. 1. (7) PE 349.540/Bur/ann/fin. (8) OJ C 291 E, 30.11.2006, p. 311. (9) OJ C 286, 10.11.2008, point 11.6. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section I  European Parliament THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2007 (1),  having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (SEC(2008) 2359  C6-0416/2008) (2),  having regard to the report on budgetary and financial management  financial year 2007, Section I  European Parliament (3),  having regard to the Internal Auditors annual report for 2007,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2007, together with the audited institutions replies (4),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (5),  having regard to Articles 272(10) and 275 of the EC Treaty and Article 179a of the Euratom Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Articles 145, 146 and 147 thereof,  having regard to Article 13 of the Internal Rules on the implementation of the European Parliaments budget (7),  having regard to Article 147(1) of the Financial Regulation, which requires each Community institution to take all appropriate steps to act on the observations accompanying the European Parliaments discharge decision,  having regard to its Resolution of 15 March 2006 on the guidelines for the 2007 budget procedure, Sections II, IV, V, VI, VII, VIII(A) and VIII(B) and on the European Parliaments preliminary draft estimates (Section I) for the 2007 budget procedure (8),  having regard to Rules 71 and 74(3) of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0184/2009), A. whereas the Court of Auditors audit states that, as regards administrative expenditure in 2007, all the institutions operated satisfactorily the supervisory and control systems required by the Financial Regulation, and the transactions tested were free from material error (9), B. whereas the Secretary-General certified on 3 June 2008 his reasonable assurance that Parliaments budget has been implemented in accordance with the principles of sound financial management and that the control framework put in place provides the necessary guarantees as to the legality and regularity of the underlying operations, Major changes in Parliaments budget management during the 2004-2009 parliamentary term 1. Recalls that this discharge is the last of the 2004-2009 parliamentary term, during which a large number of changes in EU budgetary management, in general, and in Parliaments management, in particular, have taken place; 2. Recalls that during this parliamentary term the new Financial Regulation was fully implemented and revised again in 2008, which brought about major changes in financial management, in particular by tightening procurement rules and improving the control chain structure of financial procedures, increasing the responsibility of authorising officers and decentralising financial control; notes that these changes have entailed additional qualified staff and administrative work, and are recognised by Parliaments Directorates-General as having been effective in improving sound financial management; 3. Notes however that the Financial Regulation may need a more thorough review as some of the procedures have proved to be too cumbersome for application by Parliaments services; regrets that this has led to an increase in exceptions (as listed in the annexes to the Annual Activity Reports); 4. Recalls that the new Financial Regulation, requiring a substantial increase in specialised staff, entered into force at the same time as the revised Staff Regulations and Rules applicable to other servants (10), putting a number of constraints on Parliaments administration; 5. Recalls that, in 2004, 10 new Member States and, in 2007, Bulgaria and Romania joined the EU, which was the main reason for an increase of staff from 4 662 on 1 January 2004 (all categories) to 6 101 on 31 December 2008; welcomes therefore the efforts of Parliaments administration to handle this large increase of staff expeditiously; notes also that almost all the additional posts are related to the impact of enlargement, and the net increase of non-enlargement related staff is only 1,2 %; 6. Notes that in 2007, 99,9 % of payments from the parliamentary assistance allowance were found to be regularly justified, and that the increase in this rate was attributable to the improved procedures adopted by the Bureau in relation to supporting documentation, as well as the considerable efforts by the administration and increased awareness among Members; 7. Highlights the fact that for the first time since the creation of Parliament, the Member States were able to agree on a European Statute for its Members; this Statute will allow the equal remuneration and insurance of all Members and put an end to the substantial discrepancies in their national salaries, and will introduce a transparent system for all types of allowance and remuneration; 8. Recalls that the adoption of a Statute for Assistants was one of the priorities highlighted in the resolution on budget guidelines for 2007; welcomes in this respect the Councils adoption on 19 December 2008 of the Commissions proposal (COM(2008) 786) as amended by Parliament (11); its entry into force in July 2009 should allow a major increase in the transparency of the use of these funds and guarantee full respect for assistants social and employment rights; Report on budgetary and financial management (12) 9. Notes that in 2007 Parliament received revenue amounting to EUR 144 449 007 (EUR 126 126 604 in 2006); Final accounts 2007 (in EUR) 10. Takes note of the figures on the basis of which Parliaments accounts for the financial year 2007 were closed, namely: (a) Available appropriations appropriations for 2007 1 397 460 174 non-automatic carry-overs from the financial year 2006 4 817 000 automatic carry-overs from the financial year 2006 188 746 822,24 appropriations corresponding to assigned revenue for 2007 42 522 400,66 carry-overs corresponding to assigned revenue from the financial year 2006 34 640 774,58 Total 1 668 187 171,48 (b) Utilisation of appropriations in the financial year 2007 commitments 1 594 372 252,26 payments made 1 329 131 440,46 payments outstanding and appropriations not committed arising from assigned revenue 263 564 514,64 appropriations carried forward including those arising from assigned revenue 263 564 514,64 appropriations cancelled 31 691 180,38 (c) Budgetary receipts received in 2007 144 449 007,32 (d) Total balance sheet at 31 December 2007 1 788 830 683 11. Notes that authorised appropriations in Parliaments initial budget for 2007 totalled EUR 1 397 460 174, representing a 6 % increase over the 2006 budget (EUR 1 321 600 000), and that no amending budget was introduced in 2007; 12. Points out that rather than returning unspent money to the Member States, Parliament decided  as in previous years  to conduct an end-of-year mopping-up transfer from various budget lines amounting to EUR 25 000 000 (2006: EUR 37 246 425) intended for the purchase of a building in Vienna for the establishment of a European Union House, jointly with the Commission; notes however that in its Resolution of 24 April 2007 on discharge for the financial year 2005 (13), Parliament demanded that in the interests of budgetary clarity buildings expenditure be entered in the budget rather than being financed through a mopping-up transfer; 13. Welcomes the fact that the Report on Budgetary and Financial Management has  as requested in previous discharge resolutions  become a clear and transparent guide to Parliaments financial management during the financial year to which it relates; Parliaments accounts 14. Notes that in his certification of the final accounts, Parliaments accounting officer has stated his reasonable assurance that the accounts present a true and fair view of the financial position of Parliament in all material respects; notes further his representation that no issues requiring a reservation have been brought to his attention; 15. Recalls the decision by its President concerning the adoption of the accounts for the financial year 2007; 16. Observes that the economic result of the financial year 2007 was a negative result of EUR 209 985 279, explained principally by an increase in liabilities of EUR 256 095 000 corresponding to a provision for primary pensions for certain categories of Members funded directly by Parliament under Annex III to the Rules on Members expenses and allowances; 17. Asks the Secretary-General to indicate what the likely provision for Members pensions will be once the Members statute comes into force, and how that provision will be dealt with for accounting purposes in Parliaments balance sheet; 18. Notes that the annexes to the balance sheet value the buildings owned by Parliament at EUR 1 015 159 978 after depreciation against a total acquisition cost of EUR 1 650 945 693; requests the Secretary-General to provide an overview of the current market value of every building owned by Parliament compared to its purchase price; Statement of assurance by the Secretary-General 19. Welcomes the Secretary-Generals statement dated 3 June 2008 in his capacity as Principal Authorising Officer by Delegation concerning the authorising officers annual activity reports for 2007, in which he certifies that he has a reasonable assurance that Parliaments budget has been implemented in accordance with the principles of sound financial management and that the control framework put in place provides the necessary guarantees as to the legality and regularity of the underlying operations; 20. Notes, however, his observation included in the statement of assurance that the regulatory framework governing parliamentary allowances, including expenditure on parliamentary assistance, has become so complex that it presents serious weaknesses for correct execution in practice, and that for this reason he has taken the initiative to establish a new system intended to come into force by July 2009; Activity reports by the Directors-General 21. Observes with satisfaction that all Directors-General were able to give an unreserved statement of assurance in respect of the implementation of the budget by their services in 2007; 22. Is aware that the activity reports are an internal management tool whose primary purpose is to give the Secretary-General a clear overview of the workings of the administration, and in particular of any weaknesses; 23. Points out that each Directorate-Generals activity report includes as an annex a list of exceptions, itemising derogations from the Financial Regulation and subordinate rules; expresses concern that the total number of such exceptions considerably exceeds the average annual number of withholdings of visas obtaining before 2003 under the pre-reform Financial Regulation, when all transactions had to be approved by the Financial Controller; ECA annual report for 2007 24. Notes the Court of Auditors finding that, as regards administrative expenditure in 2007, all the institutions operated satisfactorily the supervisory and control systems required by the Financial Regulation, and the transactions tested were free from material error; 25. Takes note of the specific findings concerning Parliament contained in the annual report of the Court of Auditors for 2007, as well as Parliaments replies, concerning the multiplication factor applicable to staff salaries following the adoption of the revised Staff Regulations on 1 May 2004 and payments in 2007 on appropriations carried over from 2006 in respect of high-speed broadcast cameras to be installed in the D5 building in 2008; 26. Takes furthermore note of the section of the annual report on the follow-up to observations from past reports with regard to flat-rate reimbursement of accommodation costs incurred by officials on mission, supporting documents relating to the use of the parliamentary assistance allowance, and, in connection with the additional voluntary pension scheme, the need to establish clear rules defining the liabilities and responsibilities of Parliament and the members of the scheme in the event of a deficit; 27. Takes note of the responses given by Parliament in the contradictory procedure with the Court of Auditors; Follow-up by the Secretary-General to the last discharge resolution 28. Welcomes the Bureau decisions of 10 March 2008, 19 May 2008 and 7 July 2008 concerning implementing measures for the Statute of Members and parliamentary assistance allowance, which represent the direct follow-up to recommendations of the 2006 discharge; welcomes furthermore the commitment of its President to the implementation of those decisions; 29. Recalls that under Article 147(1) of the Financial Regulation, the Commission and the other institutions are obliged to take all appropriate steps to act on the observations accompanying Parliaments discharge decision; 30. Congratulates therefore the Secretary-General on having submitted the reports requested from the administration in the last discharge resolution well in time for the beginning of the discharge procedure for the financial year 2007; 31. Notes the conclusion of the Legal Service of 29 April 2008 (SJ 775/06), as regards the paragraphs of Parliaments Resolution of 22 April 2008 on discharge for the financial year 2006 concerning the voluntary pension fund, as follows: The Bureau has its own powers and responsibilities, which are laid down in Parliament's Rules of Procedure. It is for the Bureau to decide, therefore, whether it wishes to depart from or go along with the wish expressed by the plenary assembly in its Resolution of 22 April 2008; considers however that this conclusion, based on Parliaments Rules of Procedure, is not wholly compatible with the clear meaning of Article 147(1) of the Financial Regulation, which is based on Article 276 of the EC Treaty; Hearing of the Internal Auditor 32. Notes that at the competent committees meeting with the Internal Auditor held on 20 January 2009, which was an open meeting transmitted via web-stream and at which the Internal Auditor presented his annual report, the Internal Auditor explained that in 2007 he had adopted or issued in draft form 18 reports on subjects including:  staff mission expenses,  IT governance,  imprest funds, inventory and budgetary management in certain information offices,  political parties at European level,  individual entitlements of staff members,  follow-up to the review of the Internal Control Framework,  parliamentary assistance allowance; 33. Points out that among the more significant conclusions set out in the Internal Auditors annual report were the following:  that the IT governance structure in Parliament, as audited, did not provide assurance that the correct IT choices are being made in the medium term, or that a suitable strategic IT planning process was in place,  that the control activities in the area of individual entitlements of staff members should be significantly strengthened, the data quality in the relevant IT management systems improved and the procedures and guidance required to support its management and control activities properly documented,  that the information and documentation submitted by European political parties were not always sufficient to support their applications for financial contributions or to allow the authorising department to verify the eligibility of the payment request; 34. Notes and supports the views expressed by the Internal Auditor as to:  the importance of establishing at a central level an institutional code of conduct governing relations with external consultants (guidelines for which were adopted by the Secretary-General in July 2008),  the importance of ensuring that an effective risk management system is in operation at central level, with agreed procedures to identify and assess risks, to formulate and report on the responses to those risks, and to provide assurance to the oversight and decision-making bodies that risk management is effective and that all responses to risk, including internal controls, are appropriate; Contracts and procurement 35. Recalls that Parliament publishes general information about contracts awarded on its website via quick links (14), and that, in accordance with the Financial Regulation, it publishes (i) specific information on contracts of a value of over EUR 60 000 in the Official Journal; and (ii) a list of contracts of a value of between EUR 25 000 and EUR 60 000 on its website; welcomes the high level of transparency achieved thereby, but recommends that for the sake of easier accessibility, Parliaments website should contain a single full and comprehensive list of all contracts; 36. Notes that the administrations annual report to the budgetary authority on contracts contains the following information on contracts awarded during 2007: Contracts awarded 2007 2006 Contracts with a value equal to or greater than EUR 25 000 EUR 331,5 m (249 contracts) EUR 327,5 m (238 contracts) Contracts with a value equal to or greater than EUR 50 000 EUR 326,5 m (133 contracts) EUR 322,3 m (112 contracts) Contracts with a value of between EUR 25 000 and EUR 60 000 EUR 5,2 m (116 contracts) EUR 5,2 m (126 contracts) 37. Welcomes the information that the proportion of contracts concluded by the open procedure increased from 2006 to 2007 in terms of the total amount and also of the percentage of the overall number of contracts, as follows: Type of procedure 2007 2006 Value (EUR) Percentage Value (EUR) Percentage Open 162 124 519 49 % 123 936 713 38 % Restricted 59 593 905 18 % 12 438 031 4 % Negotiated 109 763 269 33 % 191 162 868 58 % Total 331 481 693 100 % 327 537 612 100 % 38. Notes that the administration has now set up the exclusion database required by Article 95 of the Financial Regulation, and that it currently awaits instructions from the Commission on how to coordinate it with the arrangements operated by the Commission in the light of the Regulation (15) and Decision adopted by the latter on 17 December 2008; 39. Notes that, despite amendments to the Financial Regulation, its rules on procurement are still excessively cumbersome for smaller institutions, especially in relation to tenders for contracts for relatively small amounts; invites the Commission  when carrying out its preliminary work prior to drawing up any future proposals for amendment to the Financial Regulation  to consult extensively with the Secretaries-General and administrations of the other institutions in order to ensure that their concerns are also fully taken into account in the final draft; Management in Parliaments administration DG Presidency 40. Welcomes DG Presidencys commitment to continuing improvements in financial management through the in-depth examination of the various aspects of budget implementation and associated procedures; notices in particular the efforts undertaken in the field of cultivating staff awareness of budgetary operations; 41. Recalls its request, first formulated in the discharge in respect of the financial year 2004, to create the post of risk manager, who should have extensive professional experience in the field, independence and autonomy of decision-making, thorough knowledge of the structure and governance of the organisation, and authority, as that persons opinion could challenge political or administrative decisions; 42. Considers it essential to place this risk manager within an administrative structure that can guarantee full compliance with these criteria; 43. Underlines that the area of security is a very sensitive sector in any parliament, but even more so in a multinational parliament with high visibility and constant visits from Heads of State or Government from all corners of the world; invites the Secretary-General to present to the competent committee the state of play in this area; recalls in this respect the importance of clear communication procedures in the event of major breaches of security within Parliament; 44. Recalls the Bureau decision of 29 November 2006 approving the business continuity and crisis management strategy as proposed by the Secretary-General; underlines the absolute necessity to finally put into practice clear rules defining the chain of command and crisis management structure within Parliaments administration, and expects DG Presidency to make every effort in this direction; 45. Expresses its concern at the increasing number of cases of petty crime in the premises of Parliament, concerning mostly theft of personal items such as briefcases, portable computers, mobile phones, etc.; supports every effort made by the administration to achieve better security within Parliaments premises; 46. Notes that in 2005 Parliament bought six body scanners following a security-risk analysis and on the advice of an outside consultant; notes that after these body scanners were bought, Parliament voted against the use of such scanners in airports; asks therefore the Secretary-General to look into the possibility of selling the scanners; calls on its administration, before making similar purchases in future, to inform Members and involve them in the decision-making process; DG Internal Policies and DG External Policies 47. Notes that in 2007 the Policy Departments in DGs IPOL and EXPO were fully operational with an overall budget of EUR 6 519 600; notes with satisfaction that their primary task of giving assistance to the work of parliamentary bodies has been increasingly well met; welcomes the policy departments approach that quality is the main goal in securing external expertise, and invites these departments to consider carefully which contract model can deliver the highest quality of advice to the requesting committee; DG Communication 48. Notes the ever-increasing demands on DG Communication in the field of audiovisual projects as well as the implementation of the visitors centre, which is entering into its final phase; notes in this regard the long and heavy procedures linked to the preparations for the new visitors centre, resulting in 13 tender procedures and 20 separate contracts; 49. Calls on the Secretary-General to fill the new posts foreseen for 2009 for the visitors center project team as soon as possible to make sure that the visitors centre can open its doors to the public in the beginning of 2010; 50. Welcomes the work undertaken by DG Communication in preparation for the launch of the Web TV project, which after some difficulties in the initial tender phase is now running its test version; takes note of the fact that the test phase took place over the period September 2008 to March 2009, and that a public awareness campaign was launched in March 2009 in order to inform and attract citizens; notes the difficulties linked to the first ever Web TV in the world launched in more than 20 languages; 51. Welcomes the transparency which is added by Web TV to Parliaments work, as committee meetings, hearings and other activities are being web-streamed and interested citizens can follow live topics of major interest; 52. Takes note of the unanimous adoption by the Bureau of the Strategy and Action Plan for the 2009 European Elections on 22 October 2007, which entered its first phase of implementation in 2008 and will reach its peak just before the European elections; 53. Welcomes the ever-growing involvement of Parliament in European social and cultural life, as exemplified by events such as the Lux Prize, the European Parliament prize for journalism, the citizens prize, the European Charlemagne youth prize, the Energy Globe Awards, AGORA and the Youth Media Days, all launched in 2007, in addition to the traditional events; 54. Notes the satisfaction of users of the new audiovisual infrastructure in the JAN building in Brussels, which was created between 2006 and 2008 to provide modern equipment for media and in-house services; 55. Welcomes the improvements in the management of the information offices, where in particular financial management seems to have improved according to information given by the Internal Auditor during the hearing of the competent committee held on 20 January 2009; underlines the importance of the new mission statement of Parliaments information offices, improving their visibility and accessibility for citizens; 56. Regrets that decisions on key posts in DG Communication took a very long time, leaving management positions unfilled and resulting in an additional work load for the managers in place; DG Personnel 57. Welcomes the introduction by DG Personnel of Streamline, which allows a considerable increase of efficiency and can be very easily used by all staff members; 58. Welcomes the screening exercise undertaken by DG Personnel; invites DG Personnel to continue to work on the screening and to take a similar approach to the Commissions screening exercise, which is leading to major improvements in staff allocation and efficiency; 59. Notes that the transitional provisions introducing the multiplication factor (Annex XIII to the Staff Regulations) enacted by the reform are so singularly opaque and even self-contradictory (16) that they gave rise to divergent interpretations between the various institutions and to numerous cases before the Court of Justice; underlines the importance of clarity and simplicity in the drafting of legal texts; insists that the transitional period between the old pre-2004 salary scale and the new post-reform salary scale should be kept to a minimum (the Commissions pre-reform explanatory document having envisaged an end to the transitional period by 2006), and awaits with interest the outcome of the analysis to be conducted in this respect by the working group created by the Secretary-General; 60. Recalls that  at the same time as the significant increase in the number of financial/budgetary staff required as a consequence of the revised Financial Regulation  the institutions potential for attracting qualified financial staff was reduced when in 2004 the Staff Regulations were substantially revised, including a sizeable reduction in the level of salaries and other benefits paid to new officials on recruitment; 61. Observes that at least one Directorate-General in its activity report stresses the usefulness of ex-post controls in detecting errors or weaknesses for future correction; points out that not all Directorates-General currently have an ex-post controller; 62. Calls for an evaluation by an independent external body of the overall impact of the 2004 reform of the Staff Regulations, analysing the costs and benefits of the reform and in particular identifying any unintended consequences having a negative impact on the running of the institutions; invites the Secretary-General at the same time to commission a study into staff satisfaction levels; 63. Takes note of the overview provided by the Secretary-General of the number of applicants for open posts above the level of Head of Unit; is concerned at the fact that for a large number of these posts the number of candidates was limited (1 or 2); requests that adequate measures be taken to bring about an increase in the number of internal candidates for such posts; DG Infrastructure and Logistics 64. Regrets that, after having bought the SDM, WIC and IP3 buildings in Strasbourg, asbestos was found in much greater amounts than initially indicated by the French expert; notes that a decision has been taken to remove that asbestos in the interests of the long-term protection of those working in and visiting the buildings concerned; 65. Asks the President and the Secretary-General to ensure that the asbestos removal works are carried out in accordance with the intervention protocol and expert reports annexed to the reply to the discharge questionnaire and under the constant supervision of the experts so as to ensure an optimum level of protection for all persons transiting or working in these buildings while the works are being carried out; 66. Notes that final cost estimates for the extension of the sports centre in Brussels will be determined upon conclusion of the current negotiated procedure; invites the Secretary-General to present to the Bureau and the Committee on Budgets the final cost estimates prior to the final decision to begin the work; notes that the work carried out so far is not consistent with the interests of either Members or the European taxpayer; DG Translation and DG Interpretation and Conferences 67. Notes with concern the statement by DG Translation in its activity report that the code of conduct on multilingualism is only respected in 60 % of cases, and that failure to comply with the code is unacceptably serious in certain committees; considers that any move away from multilingualism would be seriously damaging to democracy and the normal discharge of the duties of Members, and calls on the Secretary-General to ensure that the code is properly applied; 68. Supports the proposal by the Secretary-General to introduce awareness-raising measures amongst users of translation and interpretation services, including committees, delegations and political groups, and suggests that future proposals should include virtual billing of users; 69. Notes that a substantially revised code of conduct was adopted by the Bureau at its meeting of 17 November 2008; 70. Congratulates DG Translation as well as DG Interpretation and Conferences on their efforts in handling expeditiously the major increase from 11 official languages in 2004 to 23 languages in 2009; 71. Notices that working conditions for interpreters have deteriorated in this parliamentary term owing to ever-increasing work pressure and over-interpretation of rules governing missions; invites DG Interpretation and Conferences to look urgently into this issue in order to improve the motivation of interpreters; points out that these problems concern most of the time the main language combinations, which have a much heavier timetable owing to the level of demand for their services; 72. Requests the Secretary General to provide an overview for the year 2007, and, if possible, for the year 2008, of meetings which were cancelled at such a late stage that interpreters and other supporting staff could not be rescheduled, including the total costs involved and who was charged for these costs; DG Finance 73. Notices the work of the simplification working group; invites the Secretary-General to give a short report to its competent committee on the outcome of this working group; expects that before any changes to the financial rules are envisaged, that committee will be asked to give a formal opinion; 74. Insists that the implementing rules for the Members Statute should be clear and easy to comply with; 75. Invites the Secretary-General to establish a service, to be available to all Members as of July 2009, to advise them on the correct application of, and their rights and obligations under, the new Members Statute, and the proper handling of assistants contracts; 76. Considers that, in order to carry out their parliamentary duties Members should be entitled to use the mode of transport that is best adapted to their parliamentary work agenda, the most convenient, the fastest and the least costly to Parliament; 77. Invites the Secretary-General to make the necessary financial and human resources available for the rapid implementation of the new Assistants Statute; 78. Calls for an overall analysis by an independent body of the sound financial management, effectiveness and efficiency of contracts with external service providers in areas such as IT, security, bars, restaurants, canteens, travel office, cleaning building maintenance with particular regard to:  the method of selection,  the most suitable type of contract,  possible loss of management control through excessive externalisation,  transparency of fee/billing mechanisms,  reliance on commission as a factor in remuneration,  the problem of monopolies in the provision of services in certain areas,  justification for payments from Parliaments budget; 79. Recommends that Parliaments Internal Auditor take the above-mentioned areas and issues into account when carrying out the risk analysis on which his future work programmes will be based; DG Innovation and Technological Support 80. Recalls that, according to the hearing before the competent committee of the Internal Auditor of 20 January 2009, there were in 2007 major problems with the state of IT governance in Parliament, requiring important changes to the structures, traditions and management of the institutions IT policy; considers it of the utmost urgency to introduce all major requirements for modern IT governance and planning tools which would bring Parliaments IT sector closer to the COBIT (Control Objectives for Information and related Technology); 81. Underlines that this objective requires an in-depth analysis of Parliaments needs and strategies in order to bring political requirements into line with IT instruments, bearing in mind the ever more digitalised global environment, whereby political orientation should be the guiding force for the ultimate goal and IT instruments should fully support these goals; considers that this approach will only be possible when IT governance structures are in place; calls therefore on the Bureau to take the appropriate decisions; Parliamentary assistance allowance 82. Welcomes the achievement of the Secretary-General  in response to previous discharge resolutions, reports by the Court of Auditors and the Internal Auditor  in having obtained the necessary supporting documents to regularise virtually all claims (99,9 % by amount) for the period 2004-2007; takes note of the simplification of the claims procedure introduced on 13 December 2006 whereby invoices and fee statements issued by paying agents and service providers are no longer required to be submitted by Members but must be retained by them; instead, Members are now required to submit copies of the statements of expenditure and statements of amounts invoiced issued by paying agents and service providers; 83. Recalls paragraphs 59 and 61 of its discharge resolution in respect of the financial year 2006 (17); asks the Secretary-General to provide Members who have complied with the rules concerning the use of the parliamentary assistance allowance with a letter from administration stating so; 84. Welcomes the commitment given by the Secretary-General at the hearing of the competent committee on 20 January 2009 to provide Members as of July 2009 with at least one official payment agent per Member State engaged by Parliament to manage contracts and all related matters concerning Members local assistants, bearing in mind the other options foreseen in the implementing rules; 85. Invites the Bureau to guarantee that local assistants will be given equal access to Parliaments buildings in the three places of work; Political groups (review of accounts and procedures  budget item 4 0 0 0) 86. Welcomes the fact that the accounts of the political groups are published on Parliaments website (18), together with their internal financial rules; points out, however, the highly disparate nature of the internal financial rules drawn up by the various political groups; 87. Notes that in 2007 the appropriations entered under budget item 4 0 0 0 were used as follows: (in EUR) Total available under the 2007 budget 75 211 947 Non-attached Members 673 575 Amounts available for the groups 74 538 372 Group Appropriations allocated under Parliaments budget Own resources and carried-over appropriations of groups Expenditure 2007 Rate of use of available appropriations Carry-over ceiling (19) Amounts carried over to 2008 PPE 18 197 622 9 449 345 18 572 670 67,18 % 9 098 811 9 074 297 PSE 14 165 895 7 265 776 14 827 524 69,19 % 7 082 948 6 604 146 ALDE 6 703 291 3 560 145 7 461 720 72,70 % 3 351 646 2 801 716 Verts/ALE 2 690 396 1 434 335 3 167 057 76,78 % 1 345 198 957 674 GUE/NGL 2 740 154 994 094 2 835 166 75,92 % 1 370 077 899 083 UEN 2 797 063 541 496 2 436 330 72,98 % 1 398 532 902 230 IND/DEM 1 502 292 1 044 042 1 821 789 71,55 % 751 146 724 546 ITS 1 441 708 10 718 1 130 306 77,82 % 720 854  (20) NI 538 048 135 527 450 827 66,93 % 269 024 117 207 Total 50 776 469 24 435 478 52 703 387 70,07 % 25 388 234 22 508 559 88. Points out that in 2007 the accounts of two political groups received a qualified opinion from their external auditors; 89. Notes that at its meeting of 7 July 2008 when considering its decision on the closure of the 2007 financial year for the political groups, the Bureau, without debate:  noted and approved the documents submitted by the groups and the final consolidated accounts of the non-attached Members,  allowed the PPE-DE Group to include in its accounts for 2007 expenditure relating to certain personnel costs for the years 2005-2007, which were internally invoiced by Parliament after 31 January 2008,  postponed its decision on the final accounts of the former ITS Group; 90. Notes further that the accounts of the former ITS group dissolved on 14 November 2007 submitted to the chairman of the Committee on Budgetary Control on 4 November 2008 were accompanied by an auditors certificate (i) containing a qualified opinion concerning evidence of inadequate internal controls as attested by the payment of remuneration to a staff member unsupported by a contract; and (ii) referring to disciplinary proceedings against a former employee; 91. Notes that the ITS group repaid the remaining balance of its subsidy to Parliament, amounting to EUR 317 310,23, in April 2008; European political parties 92. Notes that at its meeting of 7 July 2008 when considering its decision on the closure of the 2007 financial year for the political parties, the Bureau, taking a decision without debate, approved the final reports on the implementation of the respective programmes of activities and financial statements of the political parties receiving a subsidy from Parliaments budget; 93. Notes that in 2007 the appropriations entered under budget item 4 0 2 0 were used as follows: (EUR) Execution of 2007 budget under the agreement Party Own resources Total EP subsidies Total revenue Subsidies as % of eligible expenditure (max. 75 %) PPE 1 150 174,16 3 156 413,79 4 306 587,95 75,00 % PSE 1 033 792,85 2 992 217,56 4 026 010,41 75,00 % ELDR 382 797,45 1 022 343,98 1 405 141,43 74,00 % EFGP 243 733,02 631 750,00 875 483,02 74,05 % GE 179 599,61 524 251,22 703 850,83 75,00 % PDE 52 861,45 152 610,87 205 472,32 75,00 % AEN 53 496,02 159 137,64 212 633,66 74,84 % ADIE 82 775,00 239 410,00 322 185,00 74,46 % EFA 81 354,87 215 197,63 296 552,50 75,00 % EUD 73 951,00 226 279,50 300 230,50 75,00 % Total 3 334 535,43 9 319 612,19 12 654 147,62 74,81 % 94. Points out that in all reports, the auditors certified unreservedly that the accounts submitted were in conformity with the main statutory provisions of Regulation (EC) No 2004/2003 (21) and that they presented a true and faithful picture of the situation of the political parties at the close of the 2007 financial year; observes that the assessment by Parliaments Internal Auditor of compliance with the relevant rules was somewhat more critical; 95. Instructs its Secretary-General to publish the accounts and the auditors reports concerning subsidised political parties on Parliaments website; 96. Asks for its competent committee to be informed of the follow-up given to the report by the Internal Auditor published in August 2007 on the implementation of the rules on contributions to political parties at European level (referred to in paragraph 55 of Parliaments Resolution of 22 April 2008 on discharge for the financial year 2006); 97. Notes that, as in 2005 and 2006, budgetary implementation by two parties (AEN and PDE) fell significantly short of the provisional budget, and that the authorising officer was instructed to recover as regards 2007:  EUR 81 294,07 from the AEN,  EUR 269 153,40 from the PDE, and  EUR 49 819 from the ADIE; 98. Recalls that at its meeting of 8 October 2008, the Bureau took note of the proposed code of conduct for electoral campaigns by political parties in the context of the European elections; 99. Recalls that, in accordance with Regulation (EC) No 1524/2007 (22), applications for funding by European political foundations from the budget of Parliament were considered for the first time during 2008; instructs its competent committee to consider the utilisation of those funds in its discharge in respect of the financial year 2008; Voluntary pension fund 100. Takes note of the fact that, in spring 2008, the total membership of the scheme was 1 113, including 478 active MEPs (61 % of the total number of MEPs), 493 pensioners (of whom 56 were the dependants of deceased members) and 142 deferred members; 101. Points out that at 31 December 2007 the funds assets were EUR 214 887 336; notes that the return on investments in 2007 was 1,2 %; 102. Notes  in relation to the accounts of the ASBL managing the Members voluntary pension fund  the independent auditors statement that, without qualifying their opinion, the assets of the ASBL were actuarially deficient by EUR 30 917 229 as at 31 December 2007 (2006: EUR 26 637 836); 103. Notes further the external auditors statement that the final responsibility for the payment of benefits rests with Parliament, as provided for by Article 27 of the Statute for Members of the European Parliament adopted by Parliament, which provides that acquired rights and entitlements shall be maintained in full; 104. Takes the view that this interpretation does not accord fully with the original conception of the voluntary pension fund as a self-governing entity outside the structures of the institution; invites its Legal Service to give its views before the entry into force of the new statute on the question as to whether ultimate financial responsibility for the voluntary pension fund lies with the fund and its members or with Parliament, bearing clearly in mind the interests of European taxpayers; 105. Notes the intention to negotiate a convention between Parliament and the fund; points out that under no circumstances will Parliament in the prevailing economic situation provide extra money from the budget to cover the funds deficit, as it did in the past, and that if it has to guarantee pension rights, Parliament should have full control over the fund and its investment policies; 106. Recalls the conclusions of an independent actuarial valuation (23) of the voluntary pension scheme commissioned by Parliament that (i) the cash flow income was sufficient to finance pension payments until 2015 and that thereafter it would be necessary to begin realising assets in order to pay the pensions due; and (ii) provided the assumptions used by the schemes actuary were proved correct, at the termination date the fund will be in surplus; notes that the Secretary-General has commissioned an updated actuarial study examining the position following the recent financial/banking crisis; 107. Welcomes the information that, as advocated in previous discharge resolutions, members of the fund now pay their one-third contribution from private external accounts rather than having it deducted automatically by Parliaments administration from the general expenditure allowance; 108. Notes, however, that for the purposes of the primary pension scheme under Annex III to the Rules on Members expenses and allowances, the contributions of the Members concerned continue to be collected from the general expenditure allowance; 109. Notes that at its meeting of 22 October 2007, the Bureau decided not to comply with a recommendation by the European Ombudsman (complaint 655/2006/(SAB)ID) that Parliament should give access to the list of members of the voluntary pension scheme, notwithstanding a positive opinion of the European Data Protection Supervisor; calls on the Bureau to reconsider its position and to publish the list in accordance with the advice of Parliaments Legal Service and in line with the transparency policy of the Union so as to make public all final beneficiaries of European funding; Environment 110. Recalls that on 27 November 2007 the President and Secretary-General signed an agreement for an environmental certification of Parliaments buildings, and that in parallel the Secretary-General set in motion the procedures required for Parliament to be registered on the list of bodies taking part in EMAS (Eco-Management and Audit Scheme) in Belgium, France and Luxembourg; 111. Points out that Parliament now has EMAS certification for all three places of work, and that it is the only EU institution with such a certified recognition of environmental policy; 112. Points out that on 18 June 2007, the Bureau set a 30 % reduction in CO2 emissions by 2020 as the first and main target for the environmental management system, in keeping with Parliaments Decision of 24 April 2007 on discharge for the financial year 2005; 113. Requests its Secretary-General to inform its competent committees, in time for next years discharge, of all follow-up made in response to the recommendations contained in Parliaments Resolution of 24 April 2007 on discharge for the financial year 2005 with regard to environmental measures, including precise figures on CO2 emissions reductions achieved by then; Case concerning the Members Cash Office 114. Notes that 2007 saw the resolution of the case concerning the difference of BEF 4 136 125 between the cash accounts and the general accounts established in 1982; notes further that the question of the guarantee accounts in respect of the imprest administrator and assistant accounting officer in office at the time was also subsequently settled. (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 148, 13.6.2008, p. 1. (4) OJ C 286, 10.11.2008, p. 1. (5) OJ C 287, 10.11.2008, p. 111. (6) OJ L 248, 16.9.2002, p. 1. (7) PE 349.540/Bur/ann/fin. (8) OJ C 291 E, 30.11.2006, p. 311. (9) OJ C 286, 10.11.2008, point 11.6. (10) Council Regulation (EC, Euratom) No 723/2004 of 22 March 2004 amending the Staff Regulations of officials of the European Communities and the Conditions of Employment of other servants of the European Communities (OJ L 124, 27.4.2004, p. 1). (11) OJ L 55, 27.2.2009, p. 1. (12) Report on budgetary and financial management  Section I of the EU Budget  Financial year 2007 (OJ C 148, 13.6.2008, p. 1). (13) OJ L 187, 15.7.2008, p. 3. (14) http://www.europarl.europa.eu/parliament/expert/staticDisplay.do?id=62&language=EN (15) Commission Regulation (EC/Euratom) No 1302/2008 of 17 December 2008 on the control exclusion database (OJ L 344, 20.12.2008, p. 12). (16) Parliaments reply to paragraph 11.7 of the Courts annual report. (17) European Parliament resolution of 22 April 2008 with observations forming an integral part of the decision on discharge in respect of the implementation of the European Union general budget for the financial year 2006, section I  European Parliament (OJ L 88, 31.3.2009, p. 3). (18) http://www.europarl.europa.eu/groups/accounts_en.htm (19) In accordance with Article 2.1.6 of the Rules on the use of appropriations from budget Item 4 0 0 0. (20) The Group was dissolved on 14 November 2007 and it subsequently repaid the unspent appropriations to the EP. (21) Regulation (EC) No 2004/2003 of the European Parliament and of the Council of 4 November 2003 on the regulations governing political parties at European level and the rules regarding their funding (OJ L 297, 15.11.2003, p. 1). (22) Regulation (EC) No 1524/2007 of the European Parliament and of the Council of 18 December 2007 amending Regulation (EC) No 2004/2003 of the European Parliament and of the Council on the regulations governing political parties at European level and the rules regarding their funding (OJ L 343, 27.12.2007, p. 5). (23) Final report: liabilities and assets analysis November 2007  AON Consulting Belgium NV/SA.